Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 23,
2020.




                                       In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00687-CV


 IN THE MATTER OF THE MARRIAGE OF EVA MATILDE AGUILAR
          AND CHRISTOPHER ALEXANDER AGUILAR

                   On Appeal from the 328th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 14-DCV-216925


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed June 6, 2019. On April 8, 2020,
appellant, Eva Matilde Aguilar, filed a motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel Consists of Justices Christopher, Wise, and Zimmerer.